Citation Nr: 0820508	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  06-19 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased apportionment of the veteran's 
compensation benefits on behalf of his child, J.D.R.


REPRESENTATION

Appellant represented by:	William C. Donahue, Attorney
Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to May 1968.

In a Special Apportionment Decision dated in August 2005, the 
Regional Office (RO) granted the appellant's claim for an 
apportionment of the veteran's compensation benefits on 
behalf of J.D.R., the veteran's child.  The appellant filed a 
timely appeal to the Board of Veterans' Appeals (Board).

The appellant was scheduled to testify at a hearing before a 
Veterans Law Judge at the RO in August 2007, but she failed 
to report for it.

A claim for an apportionment is a "contested claim" and is 
subject to the special procedural regulations as set forth in 
38 C.F.R. §§ 19.100, 19.101, and 19.102 (2007).  The Board 
acknowledges that all applicable contested claims procedures 
were not followed in this case on behalf of the veteran.  The 
veteran was sent a copy of the statement of the case, and was 
thus advised of the determinations made in this case and of 
the applicable laws and regulations.  Although he was not 
informed of the content of the appellant's substantive 
appeal, in light of the decision in this case, no prejudice 
to the veteran will result.


FINDINGS OF FACT

1.  The veteran receives service-connected compensation at 
the 50 percent rate.

2.  A financial need for an additional apportionment on 
behalf of the veteran's child, J.D.R. was not demonstrated, 
and a higher apportionment would have caused the veteran 
undue hardship.


CONCLUSION OF LAW

The criteria for an increased apportionment of the veteran's 
VA compensation benefits on behalf of the veteran's child, 
J.D.R. have not been met.  38 U.S.C.A. 
§§ 5103, 5307(a) (2) (West 2002); 38 C.F.R. §§ 3.450, 3.451 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  This made 
several amendments to the law governing certain VA claims, to 
include redefining VA's duty to assist and notification 
obligations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
However, it does not appear that these changes are applicable 
to claims such as the one decided herein.  Cf. Barger v. 
Principi, 16 Vet. App. 132 (2002).  In Barger, the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA, with its expanded duties, is not applicable to 
cases involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found in Title 38, United States Code, Chapter 51 (i.e., the 
laws changed by VCAA).  Similarly, the statute at issue in 
this matter is not found in Chapter 51 (rather, in Chapter 
53).

In addition, the Board notes that the VCAA, does not apply to 
decisions regarding how benefits are paid.  Sims v. 
Nicholson, 19 Vet. App. 453, 456 (2006).  An apportionment 
decision involves deciding how existing benefits are to be 
paid; thus, under Sims, the VCAA is not applicable to this 
claim and will not be further addressed.

In any event, the RO sent letters to the veteran and 
appellant asking them to provide information concerning their 
income and monthly expenses, and the letters stated that if 
the evidence was not received, a decision would be made based 
on the evidence of record.  Accordingly, the appellant was 
provided with the information needed to support her claim.

Analysis 

Generally, all or any part of a veteran's compensation may be 
apportioned on behalf of a spouse and children if the veteran 
is not residing with the spouse and children, and the veteran 
is not reasonably discharging his or her responsibility for 
the spouse's and/or the children's support.  See 38 U.S.C.A. 
§ 5307(a); 38 C.F.R. 
§ 3.450(a).

Generally, where hardship is shown to exist, compensation may 
be specially apportioned between the veteran and his or her 
dependents on the basis of the facts in the individual case, 
as long as it does not cause undue hardship to the veteran or 
other persons in interest.  38 C.F.R. § 3.451.  

Awards of pension, compensation, or dependency and indemnity 
compensation to or for a child, or to or for a veteran or 
surviving spouse on behalf of such child based on school 
attendance will be as set forth in 38 C.F.R. § 3.667.  
38 C.F.R. § 3.403.  That regulation provides that additional 
pension or compensation may be paid from a child's 18th 
birthday based upon school attendance, if the child was at 
that time pursuing a course of instruction at an approved 
educational institution, and a claim for such benefits is 
filed within one year from the child's 18th birthday.  38 
C.F.R. § 3.667(a)(1).  Pension or compensation based upon a 
course of instruction at an approved educational institution 
which was begun after a child's 18th birthday may be paid 
from the commencement of the course, if a claim is filed 
within one year from that date. 38 C.F.R. § 3.667(a)(2).

For the purpose of determining entitlement benefits, the term 
"child of the veteran" means an unmarried person who is a 
legitimate child who is under the age of 18 years, or who, 
before reaching the age of 18 years, became permanently 
incapable of self-support, or who, after reaching the age of 
18 years and until completion of education or training (but 
not after reaching the age of 23 years) is pursuing a course 
of instruction at an approved educational institution.  38 
U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57.

The appellant filed a claim for an apportionment of the 
veteran's compensation benefits on behalf of their child in 
April 2005.  Following a request for information, she 
reported that her monthly income was $1,200, and her monthly 
expenses were $1,877.  Information concerning net worth was 
not provided.  The veteran has not provided any information 
concerning his income and expenses, nor has he made any 
arguments regarding the apportionment.  The record reflects 
that service connection is in effect at the 50 percent rate.  
Based on this information, the RO awarded $44 per month to 
the appellant on behalf of J.D.R.  This amount was effective 
March 2005.  

The Board notes that J.D.R. was born in January 1988.  VA 
Form 21-674 (Request for Approval of School Attendance) was 
received in February 2006.  This reflected that J.D.R was 
attending high school, and expected to graduate in June 2007.  
By letters dated in December 2006, the RO informed the 
veteran and the appellant that, effective February 2006, the 
monthly amount the appellant was to receive for J.D.R was 
increased to $106.  It was indicated that the change was due 
to the fact that the J.D.R. had become a school age child 
over the age of 18.  Following the cost-of-living increase to 
VA benefits, the monthly amount to the appellant was 
increased to $111 effective December 1, 2006.

The Board has considered the evidence of record and the 
contentions of the appellant, but finds that the evidence of 
record does not support an increase in the amount of 
apportionment to the appellant on the behalf of the veteran's 
child, J.D.R.  It appears that the amount being apportioned 
is the additional compensation benefits the veteran received 
for his child.  The evidence of record notes the veteran has 
not worked for years.  

The Board has concluded that, based upon a review of her own 
financial information, the appellant has failed to 
demonstrate a credible financial need for an increased 
apportionment on behalf of her child.  While the Board finds 
that the appellant's expenses did exceed her income, she was 
receiving a reasonable amount of benefits from the veteran 
for his dependent child, J.D.R., when considering the 
veteran's monthly award.  Failure to increase the apportioned 
amount will not cause her financial hardship.  Moreover, 
since the evidence does not demonstrate any source of income 
for the veteran other than his compensation benefits, an 
increased apportionment from his VA benefits would result in 
undue financial hardship for him, seriously undermining his 
ability to afford the basic necessities of life.

Hardship contemplates an inability to pay for essentials such 
as food, clothing, shelter or medical expenses.  Under the 
circumstances of this case, the Board finds that the 
appellant has not shown entitlement to an increased 
apportionment on the basis of her own hardship.

Thus, while sympathetic to the appellant's contentions, the 
Board finds that the appellant's entitlement to an increase 
in the apportionment of the veteran's compensation benefits 
has not been established.  Accordingly, the Board finds that 
an increased apportionment of the veteran's compensation 
benefits for a child in the appellant's custody is not 
warranted.  38 U.S.C.A. § 5307; 38 C.F.R. §§ 3.450, 3.451.




ORDER

An increased apportionment of the veteran's compensation 
benefits on behalf of his child, J.D.R, is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


